Name: Commission Regulation (EC) No 128/2001 of 23 January 2001 amending Regulation (EEC) No 2826/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the egg, poultrymeat and rabbit sectors
 Type: Regulation
 Subject Matter: agricultural activity;  animal product;  overseas countries and territories;  trade
 Date Published: nan

 Avis juridique important|32001R0128Commission Regulation (EC) No 128/2001 of 23 January 2001 amending Regulation (EEC) No 2826/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the egg, poultrymeat and rabbit sectors Official Journal L 022 , 24/01/2001 P. 0009 - 0010Commission Regulation (EC) No 128/2001of 23 January 2001amending Regulation (EEC) No 2826/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments with products from the egg, poultrymeat and rabbit sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 4(5) thereof,Whereas:(1) The aid and the quantities for supplying the French overseas departments with eggs for hatching, breeding chicks and breeding rabbits originating in the rest of the Community were fixed in Commission Regulation (EEC) No 2826/92(3), as amended by Regulation (EC) No 897/97(4). That aid must be fixed taking account in particular of the costs of supply from the world market, the conditions resulting from the geographical situation of the French overseas departments and the basis of the current prices on export to third countries of the animals or products concerned.(2) The application of those rules and criteria to the current situation on the markets for eggs, poultrymeat and rabbits calls for the quantities to be adjusted.(3) Provision should also be made for the aid for supplies of pure bred breeding rabbits to apply to that category of animals as a whole.(4) This Regulation will enter into force after the expiry of the time limit for submitting licence applications in January 2001. To avoid a break in supplies to the French overseas departments, provision should be made to derogate from Article 4(1) and 4(2) of Regulation (EEC) No 2826/92 and to allow, for that month alone, the submission of licence applications in the five working days following the entry into force of this Regulation and to set the time limit for the issue of such licences at 10 working days following the entry into force of this Regulation.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2826/92 is hereby replaced by the Annex hereto.Article 2By way of derogation from Article 4(1) of Regulation (EEC) No 2826/92, in January 2001 applications for licences shall be submitted to the competent authority no later than the fifth working day following the entry into force of this Regulation.By way of derogation from Article 4(2) of Regulation (EEC) No 2826/92, in January 2001 licences shall be issued during January 2001 no later than 10 working days after the entry into force of this Regulation.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 285, 30.9.1992, p. 10.(4) OJ L 128, 21.5.1997, p. 10.ANNEX"ANNEXBreeding material originating in the Community and supplied to the French overseas departments each calendar year>TABLE>"